RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2019 OK 10Decided: 03/11/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 10, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

RE: Suspension of Certificates of Certified Shorthand Reporters
ORDER
The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma the suspension of the certificate of each of the Oklahoma Certified Shorthand Court Reporters listed on the attached Exhibit for failure to comply with the continuing education requirements for calendar year 2018 and/or with the annual certificate renewal requirements for 2019.
Pursuant to 20 O.S., Chapter 20, App. 1, Rule 20(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. 1, Rule 23(d), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date.
IT IS THEREFORE ORDERED that the certificate of each of the court reporters named on the attached Exhibit is hereby suspended effective February 15, 2019.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 11th day of MARCH, 2019.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Exhibit


Hope Alwardt

CSR #1883

Continuing Education & Renewal Fee


Karen Baker

CSR #1552

Continuing Education & Renewal Fee


Lorena Bishop

CSR #125

Continuing Education & Renewal Fee


Regina Goldsmith

CSR #908

Continuing Education & Renewal Fee


David Harjo

CSR # 873

Renewal Fee


Laurie Hoyt

CSR # 547

Continuing Education


Deborah Parker

CSR # 1575

Continuing Education & Renewal Fee


Connie Petrazio

CSR # 1733

Continuing Education & Renewal Fee


Elizabeth Phillips

CSR #1855

Continuing Education & Renewal Fee


Trulia Taylor

CSR # 2010

Renewal Fee


Connie Tocco

CSR #1977

Continuing Education & Renewal Fee


Jeanna Whitten

CSR #1961

Continuing Education & Renewal Fee




Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA